DETAILED ACTION
This action is made in response to the communication filed on October 9, 2020. This action is made non-final.
Claims 1-20 are pending. Claims 1, 11, 19, and 24 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilton et al. (USPN: 9,582,080; hereinafter Tilton) in further view of Pantelopoulos et al. (USPPN: 2015/0286285; hereinafter Pantelopoulos).
	As to claim 1, Tilton teaches A method (e.g., see Title), comprising: 
	receiving an input stream of samples from an accelerometer constrained to an user's wrist, the samples of said input stream being indicative of acceleration values along at least one axis (e.g., see2:59-61, 4:18-27, 7:17-19 teaching receiving an input stream from an accelerometer that can be on a user’s wrist and are indicative of acceleration values along at least one axis); 
	executing an automatic-learning algorithm on blocks of samples of the input stream of samples to identify, for each block, a corresponding condition of movement of the user, said automatic-learning algorithm being configured so as to identify said corresponding condition of movement from among a plurality of determined conditions of movement (e.g., see 4:9-13, 6:30-40, 10:3-7, 14:4-8 teaching an automatic learning algorithm on the input stream to identify a user activity from a plurality of predetermine activities); 
	generating a plurality of streams of samples based on the input stream of samples (e.g., see 10:22-25, 14:4-8 teaching generating new model for the sensor data); and
	for each condition of movement identified, selecting a corresponding stream of samples of the plurality of streams of samples and executing a wrist-tilt gesture detection algorithm using samples of the selected stream of the plurality of streams of samples (e.g., see 21:39-42, 23:52-55, 24:1-3 teaching during an identified activity, selecting an interval in the plurality of interface corresponding to a gesture input, see 4:18-20 wherein the gesture may be a wrist-twist).  
	While Tilton teaches selecting a time interval of a plurality of time intervals corresponding to an activity and executing a gesture, should the recited paragraphs not provide sufficient support, additionally cited Pantelopoulos teaches executing a wrist-tilt gesture detection algorithm using samples of the selected stream of the plurality of streams of samples (e.g., see Figs. 4-7, [0027], [0036], [0037], [0044], [0045], [0048], [0054] teaching executing a wrist-tilt gesture using the sampled stream for the identified activity). Accordingly, it would have been obvious to modify Tilton in view of Patelopoulos to display visibility changes responsive to user gestures based on their activity state thus providing a more convenient interface (e.g., see Abstract of Patenlopoulos).

	As to claim 3, the rejection of claim 1 is incorporated. Tilton further teaches wherein said executing an automatic- learning algorithm comprises generating, for each block of the input stream of samples, a corresponding value of a classification signal, which is indicative of the condition of movement identified; and wherein the selecting a corresponding stream of samples is executed based on the classification signal (e.g., see 21:35-42, 23:52-55, 24:1-3 teaching generating an activity probability value wherein the corresponding time interval is used to identify a corresponding gesture).  

	As to claim 4, the rejection of claim 1 is incorporated. Tilton-Pantelopoulos further teaches, wherein the executing an automatic- learning algorithm comprises, for each block of samples of the input stream of samples: determining corresponding values of determined features of the block of samples of the input stream of samples; and executing a classification algorithm based on said corresponding values of determined features (e.g., see 11:30-59, 17:55-65 of Tilton, teaching identifying largest/maximum frequencies (i.e., features) for determining the activity probability value. See also [0044] of Pantelopoulos teaching identifying high magnitude peaks).  

	As to claim 5, the rejection of claim 4 is incorporated. Tilton further teaches, wherein said determined features of the block of samples of the input stream of samples are chosen from among: variance, maximum or minimum of the block of samples of the input stream of samples, or of the Euclidean norms of the samples of said block of samples of the input stream of samples, or various combinations thereof (e.g., see 11:30-59 wherein the largest/maximum frequencies of the input stream are detected. See also [0044] of Pantelopoulos teaching identifying high magnitude peaks).  

	As to claim 6, the rejection of claim 1 is incorporated. Tilton-Pantelopoulos further teaches, wherein the executing a wrist-tilt gesture detection algorithm comprises detecting whether the selected stream of samples exceeds a signal threshold for a threshold duration period (e.g., see 21:39-42 of Tilton and Figs. 4-5, [0054] of Pantelopoulos detecting whether the selected interval exceeds a signal threshold).  

	As to claim 7, the rejection of claim 1 is incorporated. Pantelopoulos further teaches, wherein the executing a wrist-tilt gesture detection algorithm comprises varying at least one parameter of said wrist-tilt detection algorithm based on the condition of movement identified (e.g., see [0069] wherein the threshold for the watch check gesture may be altered based on the activity identified).  

	As to claim 8, the rejection of claim 7 is incorporated. Pantelopoulos further teaches, wherein said at least one parameter is a signal threshold or a duration threshold (e.g., see [0069] wherein a threshold is altered based on the activity identified).  

	As to claim 9, the rejection of claim 1 is incorporated. Pantelopoulos further teaches, comprising, for each condition of movement identified, selecting one of a first wrist-tilt gesture detection algorithm and at least a second wrist-tilt gesture detection algorithm, based on the condition of movement identified; and wherein said executing a wrist-tilt gesture detection algorithm comprises executing the selected wrist-tilt gesture detection algorithm (e.g., see Figs. 3-8, [0029], [0037], [0129]-[0138] teaching for each activity selecting one of a plurality of gesture detection algorithms and executionn thereof).  

	As to claim 10, the rejection of claim 1 is incorporated. Tilton-Pantelopoulos further teaches, comprising: based on said input stream of samples from the accelerometer, determining whether an arm of the user to which the accelerometer is constrained is tilted from a gravity direction by an angle which is less than or equal to an angle threshold; and if said arm is tilted from the gravity direction by an angle which is higher than said angle threshold, carrying out said steps of executing an automatic-learning algorithm, generating a plurality of streams of samples to be analysed, selecting, for each condition of movement identified, a corresponding stream of samples to be analysed and executing said wrist- tilt gesture detection algorithm; or alternatively if said arm is tilted from the gravity direction by an angle which is lower than or equal to said angle threshold, receiving a signal from a gyroscope constrained to the user's wrist and detecting occurrence of a wrist-tilt gesture based on said signal from the gyroscope (e.g., see 10:3-5, 16:30-33, 17:24-27 of Tilton wherein the learning algorithm is continuously executed to detect new activities. See also [0064], [0066], [0067] of Pantelopoulos teaching executing a watch check rule when a watch check gesture has a large increase (i.e., exceeds a threshold) and further teaches executing a watch check event when a watch check gesture indicates a user rotates their arm so the device face is visible, see also [0042] teaching sensor data being obtained from a gyroscope. See MPEP 2111.04 for contingent clauses).

	As to claim 11, and 13-17, the claims are directed to the electronic device implementing the method of claims 1, 3, 4, 6, 7, and 9 and are similarly rejected.

	As to claim 18, the rejection of claim 11 is incorporated. Tilton-Pantelopoulos further teach, comprising a second input, which, in operation, receives a gyroscope signal, wherein the circuitry is coupled to the second input and the circuitry, in operation, determines whether said input stream of accelerometer data samples indicates a tilt from a gravity direction by an angle which exceeds an angle threshold; if said input stream of accelerometer data samples indicates a tilt from the gravity direction by an angle which is higher than said angle threshold, executes said wrist-tilt gesture detection algorithm based on the selected stream of samples; and if said input stream of accelerometer data samples indicates a tilt lower than or equal to said angle threshold, detects an occurrence of a wrist-tilt gesture based on the gyroscope signal (e.g., see 23:43-24:3, 25:65-26:2 of Tilton wherein the gesture detection filter is continuously executed to detect new gestures. See also [0064], [0066], [0067] of Pantelopoulos teaching executing a watch check rule when a watch check gesture has a large increase (i.e., exceeds a threshold) and further teaches executing a watch check event when a watch check gesture indicates a user rotates their arm so the device face is visible, see also [0042] teaching sensor data being obtained from a gyroscope.

	As to claim 19, the claim is directed to the system implementing the method of claim 1 and is similarly rejected.

	As to claim 20, the rejection of claim 19 is incorporated. Tilton-Pantelopoulos further teach a screen, wherein the circuitry, in operation controls the screen based on the wrist-tilt detection signal (e.g., see Fig. 2 of Tilton teaching a screen).

	As to claim 21, the rejection of claim 21 is incorporated. Tilton further teaches a gyroscope coupled to the circuitry, wherein the gyroscope, in operation, generates a gyroscope signal (e.g., see 18:18 teaching a gyroscope).

	As to claim 22, the rejection of claim 1 is incorporated. Tilton-Pantelopoulos further teaches, comprising a screen coupled to the circuitry, wherein the circuitry, in operation: determines whether the stream of accelerometer data samples indicates a tilt from a gravity direction by an angle which exceeds an angle threshold; in response to said stream of accelerometer data samples indicating a tilt from the gravity direction by an angle which is higher than said angle threshold, controls the screen based on the selected stream of samples; and if said stream of accelerometer data samples indicating a tilt lower than or equal to said angle threshold, detects an occurrence of a wrist-tilt gesture based on the gyroscope signal (e.g., see 10:3-5, 16:30-33, 17:24-27 of Tilton wherein the learning algorithm is continuously executed to detect new activities. See also [0064], [0066], [0067] of Pantelopoulos teaching executing a watch check rule when a watch check gesture has a large increase (i.e., exceeds a threshold) and further teaches executing a watch check event when a watch check gesture indicates a user rotates their arm so the device face is visible, see also [0042] teaching sensor data being obtained from a gyroscope. It is noted that the applying am activity learning algorithm is consistent with Applicant’s specification of a “control”).
	
	As to claim 23, the rejection of claim 19 is incorporated. Tilton further teaches comprising a wearable device including the accelerometer and the circuitry (e.g., see 18:15-20 teaching a wearable device including the accelerometer and circuitry)

	As to claim 24, the claim is directed the non-transitory medium implementing the method of claim 1 and is similarly rejected.

	As to claim 25, the rejection of claim 24 is incorporated. Tilton further teaches wherein the contents comprises instructions executed by the circuitry (e.g., see 22:35-39).

	As to claim 26, the rejection of claim 24 is incorporated. Tilton-Pantelopoulos further teaches determining whether the stream of accelerometer data samples indicates a tilt from a gravity direction by an angle which exceeds an angle threshold; in response to said stream of accelerometer data samples indicating a tilt from the gravity direction by an angle which is higher than said angle threshold, controls the screen based on the selected stream of samples; and in response to said stream of accelerometer data samples indicating a tilt lower than or equal to said angle threshold, generating the control signal based on the gyroscope signal (e.g., see 10:3-5, 16:30-33, 17:24-27 of Tilton wherein the learning algorithm is continuously executed to detect new activities. See also [0064], [0066], [0067] of Pantelopoulos teaching executing a watch check rule when a watch check gesture has a large increase (i.e., exceeds a threshold) and further teaches executing a watch check event when a watch check gesture indicates a user rotates their arm so the device face is visible, see also [0042] teaching sensor data being obtained from a gyroscope. It is noted that the applying am activity learning algorithm is consistent with Applicant’s specification of a “control”).

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tilton and Pantelopoulos, as applied above, and in further view of Saha et al. (USPPN: 2016/0051167; hereinafter Saha).
	As to claim 2, the rejection of claim 1 is incorporated. While Tilton teaches walking and intense walking (e.g., see 6:30, 19:30), Tilton fails to teach said generating a plurality of streams of samples comprises: generating a non-filtered stream of samples, equal to at least part of the input stream of samples; and generating a filtered stream of samples by digital low-pass filtering of samples of at least part of the input stream of samples; and wherein said selecting a corresponding stream of samples of the plurality of streams of samples comprises: selecting the non-filtered stream of samples when the condition of rest or walking is identified; and selecting the filtered stream of samples when the running condition is identified.  
	However, in the same field of endeavor of classifying user activities, Saha teaches said generating a plurality of streams of samples comprises: generating a non-filtered stream of samples, equal to at least part of the input stream of samples; and generating a filtered stream of samples by digital low-pass filtering of samples of at least part of the input stream of samples (e.g., see Figs. 2-6, [0111] teaching generating a plurality of stream samples through various filters, wherein at least some of the filtered content is unfiltered. While Saha fails to explicitly teach a low-pass filter, Saha teaches a plurality of band-pass filters and further teaches the number of filters and characteristics of each can vary depend on user preference. Accordingly, it would have been obvious to one of ordinary skill in the art to apply a low-pass filter as a simple substitution of one known type signal filter for another to yield the predictable results of passing signals with a frequency lower than a selected cutoff frequency. See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143). Accordingly, it would have been obvious to modify Tilton-Pantelopoulos in view of Saha to efficiently and accurately classify user activity (e.g., see [0012] of Saha).
	Pantelopoulos-Saha further teach wherein said selecting a corresponding stream of samples of the plurality of streams of samples comprises: selecting the non-filtered stream of samples when the condition of rest or walking is identified; and selecting the filtered stream of samples when the running condition is identified (e.g., see [0045] of Pantelopoulos teaching using filtered signal stream data for a determined activity and Figs. 2-6 of Saha wherein each determined activity is identified through a different filtered stream signal. Accordingly, it would have been obvious to modify Pantelopoulos in view of Saha to analyze gesture data based on the distinctly filtered stream data of Saha to more accurately identify features of different activities (e.g., see [0012] of Saha).

	As to claim 12, the claim is directed to the electronic device implementing the method of claim 2 and is similarly rejected.

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

/Stella Higgs/Primary Examiner, Art Unit 2179